           Case 1:19-cr-00741-WHP Document 27 Filed 01/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
                                                      )                          ECF CASE
UNITED STATES OF AMERICA                              )
                                                      ) NOTICE OF APPEARANCE AND REQUEST
                  v.                                  )      FOR ELECTRONIC NOTIFICATION
                                                      )
BRYAN COHEN,                                          )                     19 Cr. 741 (WHP)
                                                         )
                      Defendant.                         )
                                                         )
------------------------------------------------------

TO:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note his appearance in this case

and to add him as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             Attorney for the United States Acting Under
                                                             Authority Conferred by 28 U.S.C. § 515



                                                             by:        /s/ Drew Skinner
                                                                   Drew Skinner
                                                                   Assistant United States Attorney
                                                                   (212) 637-1587
